             Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

NICHOLSON CONSTRUCTION COMPANY,
                Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
            Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 3 of 7



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Nicholson Construction Company

(“Nicholson”) and the Massachusetts & Northern New England Laborers’ District Council

(“Union”).

       9.      Defendant Nicholson is a Pennsylvania corporation with a principal place of

business at 2400 Ansys Drive, Suite 303, Canonsburg, Pennsylvania and is an employer engaged

in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and (12) and

within the meaning of §301 of the LMRA, 29 U.S.C. §185. Its Registered Agent is listed as

National Registered Agents, Inc. at 155 Federal Street, Suite 700, 2nd Floor, Boston,

Massachusetts.

                           GENERAL ALLEGATIONS OF FACT

       10.     On or about February 6, 1989, Nicholson agreed in writing to be bound to the

terms of the Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds,

to the terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to

any successor agreements. A true and accurate copy of Nicholson’s signed Acceptance of

Agreement(s) and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as

Exhibit A.

       11.     Because of the Acceptance of Agreements, Nicholson is party to the Building and

Site Construction Agreement between the Union and the Associated General Contractors

Association of Massachusetts, Inc. and the Building Trades Employers’ Association of Boston

and Eastern Massachusetts, Inc. (the “CBA”), as well as the collective bargaining agreements




                                                 3
          Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 4 of 7



between the Union and the Labor Relations Division of the Construction Industries of

Massachusetts, Inc., the Union and the General Contractors’ Association of Pittsfield,

Massachusetts, Inc., between the Union and the Construction Industries Association of Western

Massachusetts, Inc. and between the Union and the Foundation and Marine Contractors’

Association of New England, Inc. All of the agreements’ terms that are relevant to this case are

materially the same as those contained in the CBA. A copy of the relevant pages of the 2016 -

2020 CBA is attached hereto as Exhibit B.

       12.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 25-30, 49.

       13.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 21-22, 26-27, 31-33.

       14.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 34-35.




                                                 4
            Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 5 of 7



       16.     Signatory contractors such as Nicholson are obligated to submit remittance

reports each month, on which they list the hours worked by their employees and calculate the

amount of contributions due the Funds for all work performed by their employees in a given

month. They are also required to submit to periodic audits of their payroll related records.

       17.     Nicholson has failed to submit contributions and reports in full and in a timely

manner for the months of May, June, July, August and September 2018. As a consequence,

Nicholson owes the Funds $466.29 in underpaid contributions and $15.67 in interest on

contribution payments that were previously paid late.

       18.     Nicholson was advised by certified and regular mail to pay these underpaid

contributions and interest by December 16, 2018. To date, they remain unpaid.

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       19.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 18 above.

       20.     The failure of Nicholson to make payment of all contributions owed to Plaintiff

Funds on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       21.     Absent an order from this Court, Nicholson will continue to ignore its obligations

to remit the contributions it owes to the Funds.

       22.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).




                                                   5
            Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 6 of 7



      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
                 UNDERPAID CONTRIBUTIONS AND INTEREST

       23.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 22 above.

       24.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.

       25.     The failure of Nicholson to pay the $466.29 in underpaid contributions and

$15.67 in interest that it owes on late-paid contributions violates the terms of the CBA.

       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Nicholson;

       b.      Enter a preliminary and permanent injunction enjoining Nicholson from refusing

or failing to pay the underpaid contributions and interest owed to the Funds;

       c.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due, plus any additional amounts determined by the Court to be owed to the Funds or which may

become due during the pendency of this action, together with interest on the unpaid contributions

at 10 percent per annum, liquidated damages in an amount equal to 20 percent of the total of

unpaid contributions or the total interest owed, whichever is greater, reasonable attorneys’ fees,

and costs, all pursuant to 29 U.S.C. §1132(g)(2);

       d.      Enter judgment in favor of the Funds on Count II in the amount of $481.96 in

unpaid contributions and interest on late-paid contributions, and any additional amounts

determined by the Court to be owed to the Funds or which may become due during the pendency

of this action; and




                                                 6
Case 1:18-cv-12619-NMG Document 1 Filed 12/20/18 Page 7 of 7




       20
